Citation Nr: 1212434	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  08-05 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the tongue. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to August 1986. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In June 2010, the Board remanded the claim for additional development.  

In January 2010, the Veteran was afforded a hearing before F. Judge Flowers, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have squamous cell carcinoma of the tongue that was caused or aggravated by his service.  


CONCLUSION OF LAW

Squamous cell carcinoma of the tongue was not caused or aggravated by the Veteran's service.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).    





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service connection for squamous cell carcinoma of the tongue, to include as due to exposure to Agent Orange.  

The Board notes that in December 2011, the Veteran submitted argument and medical evidence without a waiver of RO review.  However, as this medical evidence was duplicative of that which was of record at the time that the August 2011 supplemental statement of the case was issued, a remand is not required.  See 38 C.F.R. § 20.1304(c) (2011).  The Board further notes that additional argument, accompanied by medical evidence, was received in January 2012.  However, this evidence was accompanied by a waiver of RO review, and in any event, the associated medical evidence was of record at the time that the August 2011 supplemental statement of the case was issued.  Id.  

In general, service connection may be established for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a pre- existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for malignant tumors, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service. 

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit  has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29  (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Duty in the Republic of Vietnam is conceded for the purposes of the regulation governing the presumption of service connection for certain diseases due to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment records do not shown any relevant treatment, complaints, or diagnoses.  The Veteran's separation examination report, dated in May 1986, shows that his mouth was clinically evaluated as normal.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1986 and 2011.  This evidence is summarized as follows: 

Private treatment reports show that in May 2005, the Veteran was diagnosed with squamous cell carcinoma of the tongue.  He underwent treatment that included surgery and radiotherapy.  A September 2005 report notes that he had done "remarkably well," and that he was "healing nicely."  Private treatment reports, dated in 2005, note a 15-year history of smoking, until 1969, and of drinking one or two drinks per day.  It appears that there has not been a recurrence of squamous cell carcinoma since 2005.  See e.g., reports from H.M.S., M.D., dated between 2010 and 2011; report from W.M.M., M.D., dated in July 2011.  

A VA examination report, dated in November 2010, shows that the examiner stated that the Veteran's C-file had been reviewed.  The report notes that the Veteran had been found to have a growth behind his right ear in 2005 which was determined to have come from squamous cell carcinoma of his tongue.  He currently complained of a lack of saliva, and that he had to chew gum all the time.  The diagnosis was squamous cell carcinoma of the tongue, not active, with residual scars and xerostomia.  The examiner concluded that it is less likely as not (less than a 50/50 probability) that cancer of the tongue was caused by or a result of Agent Orange exposure.  The examiner noted that Dr. W.M.M. had opined that the Veteran's squamous cell carcinoma (SCC) was related to Agent Orange (AO) exposure, arguing that the base of the tongue is in the laryngo-tracheal airway and that risk factors that cause laryngeal cancer are the same as those that cause tongue cancer.  The VA examiner stated:

This examiner agrees with [Dr. W.M.M.] regarding the risk factors.  However, most risk factors involving the head, neck, and respiratory cancers are overlapping: tobacco and environmental exposures.  The main issue now is how to interpret the presumptive diseases associated with AO and the definition of the anatomy of the larynx and the tongue.  Currently, the respiratory cancers that are presumptively due to AO are cancers of the lung, larynx, trachea, and bronchus.  The larynx, although located very close to the tongue is a separate entity.  The larynx is called the "voice box" and it's located at the front of the neck.  The larynx has 3 main parts: supraglottis, glottis, and subglottis.  The tongue or the base of the tongue is not part of the larynx.  Therefore, [the] Veteran's SCC of the tongue is less likely due to his presumption of AO exposure.  

The Board finds that the claim must be denied.  The Veteran was not treated for, or found to have, squamous cell carcinoma of the tongue during service.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303.  A malignant tumor involving the tongue is not shown to have been manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  The earliest post-service medical evidence of squamous cell carcinoma of the tongue is dated in 2005, which is about 19 years after separation from service.          This lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim on a direct basis.  See Maxson v. Gober, 230 F.3d 1330, (Fed. Cir. 2000).  There is no competent evidence to show that the Veteran's squamous cell carcinoma of the tongue is related to his service on a basis other than as due to exposure to Agent Orange.  

With regard to the claim based on exposure to Agent Orange, although the Veteran is shown to have served in Vietnam, and is therefore presumed to have been exposed to Agent Orange, the applicable law does not include squamous cell carcinoma of the tongue as a condition for which presumptive service connection may be granted based on exposure to Agent Orange.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Furthermore, the Board considers the November 2010 VA examination report to be highly probative evidence against the claim.  The November 2010 VA examiner concluded that the Veteran's squamous cell carcinoma of the tongue is not a presumptive condition for which service connection may be granted based on exposure to Agent Orange.  The examiner stated that the larynx, although located very close to the tongue is "a separate entity," and that "the tongue or the base of the tongue is not part of the larynx."  The examiner further concluded that it is less likely as not that the Veteran's squamous cell carcinoma of the tongue is related to exposure to Agent Orange.  The examiner stated that the Veteran's C-file had been reviewed, and the examiner's conclusion is accompanied by a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the claim must be denied.  

In reaching this decision, the Board has considered three statements from Dr. W.M.M., dated in September and November of 2005, and January 2010, in which it is argued that the base of the tongue resides in the laryngo-tracheal airway, that the etiologic factors that cause laryngeal cancer are the same as those that cause base of the tongue cancer, and that this is not surprising "because the two anatomical sites are adjacent to each other."  Dr. W.M.M. concluded that it is "highly likely" that the Veteran's squamous cell carcinoma of the tongue is related to exposure to Agent Orange.  The Board has also considered a statement from S.E.H., M.D., dated in April 2011, which repeats parts of Dr. W.M.M.'s opinions, asserts that three Board decisions pertaining to other veterans filing claims for service connection had been reviewed (discussed infra), and which repeats Dr. W.M.M.'s assertion that the etiological factors that cause laryngeal cancer and tongue cancer at these two adjacent anatomical sites are the same.  He concludes that Agent Orange is "most likely to have caused this cancer."  The Board further notes that during his hearing, the Veteran's representative argued, in part, that Dr. W.M.M.'s opinions warranted significant probative weight because he was the Veteran's treating physician.  

As an initial matter, there is no requirement that additional evidentiary weight be given to the opinion of a physician who regularly treats a veteran; courts have repeatedly declined to adopt the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Harder v. Brown, 5 Vet. App. 183, 188 (1993); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); Chisem v. Brown, 4 Vet. App. 169 (1993).  

In this case, the Board finds that the opinions of Dr. W.M.M. and Dr. S.E.H. are insufficiently probative to warrant a grant of the claim.  These opinions essentially assert that the base of the tongue should be interpreted to fall within the definition of "respiratory cancers (cancers of the lung, bronchus, larynx, or trachea)" at 38 C.F.R. § 3.309(e).  However, under the authority of the Agent Orange Act of 1991 (PL 102-4), VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for disorders which are not enumerated by regulation.  See 72 Fed. Reg. 32,395 (Jun. 12, 2007).  

In addition, the Agent Orange Act of 1991 requires that the National Academy of Sciences  (NAS) and the Secretary enter into an agreement for NAS to review, summarize, and make recommendations about diseases associated with exposure.  The NAS is required to submit a report on its activities every two years and, based on the findings contained in the report, the Secretary has to make decisions about presumptive service connection with diseases studied.  Based on a NAS Update report, issued in July 2007, the Secretary specifically determined that "cancers of the oral cavity (including the lips and tongue)" do not warrant a presumption of service connection based on exposure to herbicides.  Id.  Thus, as a matter of law, the claimed condition may not be considered to fall under the presumptions at 38 C.F.R. § 3.309(e).  

Furthermore, even assuming arguendo that the Secretary had not specifically determined that tongue cancer did not warrant a presumption of service connection under 38 C.F.R. § 3.309(e), these opinions essentially assert that tongue cancer should fall under the purview of 38 C.F.R. § 3.309(e) because the tongue is a part of the respiratory system and/or that the tongue is analogous to the larynx.  However, the rationale for these arguments is deficient.  Specifically, they do not discuss the functional effect of the tongue as it pertains to the respiratory system.  They base their conclusions on the arguments that the etiological factors that cause laryngeal cancer are the same as those that cause tongue cancer, and that the tongue and larynx are adjacent to each other.  These etiological factors are not discussed, and this is equivalent to arguing that cancer in any part of the body that is "adjacent" to one of those listed at 38 C.F.R. § 3.309(e) must be afforded presumptive service connection, provided they share the same etiological factors.  There is no legal basis for such an interpretation.  

To the extent that these opinions could be read to assert a causal connection under Combee, they assert that the etiological factors that cause laryngeal cancer (which is afforded presumptive service connection for veterans exposed to herbicides) are the same as those that cause tongue cancer.  However, the private opinions do not cite to studies showing a statistical association, or stating that an etiological relationship exists, between tongue cancer and exposure to Agent Orange.  In fact, no such evidence is of record.  They do not elaborate upon the shared etiological factors that cause tongue cancer and larynx cancer, nor do they otherwise contain more than a bare conclusion.  Neives.  In addition, this evidence is outweighed by the November 2010 VA examination report, in which the examiner stated that "most risk factors involving the head, neck, and respiratory cancers are overlapping: tobacco and environmental exposures."  The examiner concluded that the Veteran's squamous cell carcinoma of the tongue is less likely due to Agent Orange exposure.  Accordingly, this evidence is insufficient for a grant of the claim.  

Finally, the Board acknowledges that the Veteran has submitted copies of three Board decisions pertaining to other Veterans, dated in April 2003, May 2003, and October 2009, in which service connection for squamous cell carcinoma of the tongue was granted based on exposure to Agent Orange.  

The Board first notes that prior Board decisions have no precedential value.  See 38 C.F.R. § 20.1303 (2011).  The 2003 decisions were based on direct service connection under Combee, as opposed to the presumptive provisions at 38 C.F.R. § § 3.307, 3.309, and they are both dated prior to the Secretary's July 2007 determination that "cancers of the oral cavity (including the lips and tongue)" do not warrant a presumption of service connection based on exposure to herbicides.  See 72 Fed. Reg. 32,395 (Jun. 12, 2007).  These decisions were based on etiological opinions unique to those veterans, taking their histories into account.  Although the October 2009 decision determined that the base of the tongue was "part of the respiratory system," and appears to have granted service connection under the presumptive provisions at 38 C.F.R. §§ 3.307, 3.309, this is clearly not supported by the Secretary's July 2007 determination, id., nor does this decision make any mention of it.  As such, this evidence is not probative of the Veteran's claim.  See generally Sacks v. West, 11 Vet. App. 314 (1998).  

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Veteran's service treatment records have been discussed.  His post-service medical records do not show a diagnosis until 2005, which is about 19 years after separation from service.  In this regard, the Board is fully aware that applicable regulation requires continuity of symptomatology, not continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, in this case, the Veteran has not alleged a continuity of symptomatology, rather, he argues that he has the claimed disorder due to exposure to Agent Orange.  Furthermore, laypersons do not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis for the claimed condition, or to state whether this condition was caused by the Veteran's service, to include as due to exposure to Agent Orange.  Espiritu.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49   (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in October and November of 2005.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded a VA examination, and an etiological opinion has been obtained.  

In June 2010, the Board remanded the claim.  The Board directed that the Veteran be afforded a VA examination, and that an etiological opinion be obtained.  In November 2010, the Veteran was afforded a VA examination, and an etiological opinion was obtained.  In this regard, in October 2011, the Veteran's representative argued that the VA examiner had not considered the possibility of service connection on an other than presumptive basis.  However, there is no medical evidence of record which indicates that there is a statistical association/etiological relationship between exposure to Agent Orange and squamous cell carcinoma of the tongue.  The November 2010 VA examiner's opinion includes a discussion of risk factors.  The examiner concluded that the Veteran's squamous cell carcinoma of the tongue "is less likely due to his presumptive AO exposure."  Lee v. Brown, 10 Vet. App. 336, 338 (1997) (an etiological opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words).  In summary, a review of the examination report shows that the examiner stated that the Veteran's C-file had been reviewed, and that it includes sufficient details and findings, such that there has been substantial compliance with the Board's remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The Board therefore concludes that a decision on the merits at this time does not violate the VCAA, nor prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993). 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


